Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
 
As filed, claims 80-91 and 120-167 are pending, wherein claims 129-167 are new; and claims 1-79 and 92-119 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2022 has been considered by the Examiner except Cite No. 14, 22, 27, 31, and 52 under the section of “NON-PATENT LITERATURE DOCUMENTS”, where they were lined through.  
For Cite No. 14, 22, 31, and 52, these cited publications are blurry and thus, a clearer copy is needed.
For Cite No. 27, an English translation of the cited publication is needed.


Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/1/2022, with respect to claims 80-91 and 119-128, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 103(a) rejection of claims 88-83, 87-90, and 119-128 by the combined teaching of Wu and Borad, as evidenced by Wu1, is withdrawn per Examiner’s further consideration and Applicant’s remarks, wherein the remarks also stated that Wu1 and the instant application, not later than the effective filing date of the claim invention, were commonly owned by Incyte Corporation.  Accordingly, Wu1 is removed as prior art under 102(b)(2)(C) exception.

The claim objection of claims 84-86 and 91 is withdrawn per removal of the abovementioned 103(a) rejection. 

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a method of treating cholangiocarcinoma via permigatinib in a specific daily dose range or dosing regimen.   
The prior arts, which is the combined teaching of Wu and Borad, as evidenced by Wu1, is removed because Wu1 is disqualified as prior art under 102(b)(2)(C) exception and the other prior arts failed to provide motivation for selecting permigatinib out of many other FGFR inhibitors, as taught by Wu, to treat cholangiocarcinoma in a specific dose range or dosing regimen.  Without Wu, Borad, and Wu1, the instant process is free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 80-91 and 120-167  are allowed.
Claims 1-79 and 92-119  are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626